Citation Nr: 9906008	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-37 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946, and his decorations reflect that he participated 
in campaigns in the European, African and Middle Eastern 
Theaters during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
timely appealed this determination to the Board.

In his September 1996 substantive appeal (on VA Form 9, 
Appeal to Board of Veterans' Appeals), the veteran initially 
requested a hearing before a Member of the Board at the RO.  
However, if January 1997, the veteran requested that his 
request for a Travel Board hearing be withdrawn, and that he 
be scheduled for an RO hearing before RO personnel, in lieu 
thereof.  Such hearing was conducted in April 1997.


REMAND

A review of the claims folder reveals that only the cover 
pages of the June 1997 Supplemental Statement of the Case 
(SSOC) is of record.  While those pages are followed by the 
decision of the hearing officer, it does not appear that a 
complete copy of the SSOC is record.  Thus, the RO should 
provide the veteran a complete copy of the SSOC and associate 
one with the record, if it has not already done so.

Further, a review of the record discloses that, in his 
statements and testimony, the veteran vigorously and 
earnestly contends that he has hearing loss that is directly 
attributable to his extensive in-service exposure to weapons-
related acoustic trauma.  In support, the veteran notes his 
extensive combat record, and reports that he was not provided 
any protective devises for his ears.  The veteran further 
testified that, subsequent to his discharge from active duty, 
he was an architecture student and was thereafter employed as 
an architect, implying that he worked in a minimally noisy 
environment.

Although the veteran has bilateral hearing loss recognized as 
a disability for VA compensation purposes, there is no 
competent medical evidence linking this disability to his 
military service.  The RO should specifically advise the 
veteran that medical evidence of a nexus between the service 
and the currently claimed conditions is needed to support his 
claim.  See 38 U.S.C.A. § 5103 (1998); Robinette v. Brown, 8 
Vet. App. 69 (1995).

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should issue to the veteran, 
and associate with the claims file, a 
complete copy of the June 1997 
Supplemental Statement of the Case 
(SSOC).

2.  The RO should advise advising the 
veteran of the necessity of submitting 
medical evidence of a nexus between 
service and his current bilateral hearing 
loss.  In doing so, the RO should inquire 
whether the veteran has received any 
medical care for his impaired hearing 
since July 1995.  If the veteran responds 
in the affirmative, after obtaining the 
appropriate authorization(s) from the 
veteran, the RO should obtain and 
associate those records with the claims 
folder.  The aid of the veteran and his 
representative in securing any such 
records should be enlisted, as needed.  
However, in the event that any requested 
records are not available or the search 
for any such records yield negative 
results, that fact should clearly be 
documented in the claims file.

3.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claim on the basis 
of all pertinent evidence of record, and 
all applicable laws, regulations, and 
case law.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent not previously cited, and 
addressing all issues and concerns that 
are noted in this REMAND.  

4.  If the benefit sought by the veteran 
continues to be denied, then he must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


